Matter of Ring v Ring (2016 NY Slip Op 04949)





Matter of Ring v Ring


2016 NY Slip Op 04949


Decided on June 22, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 22, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
SHERI S. ROMAN
HECTOR D. LASALLE
BETSY BARROS, JJ.


2015-01893
 (Docket No. O-14404-14)

[*1]In the Matter of Alba Ring, appellant,
v John Ring, respondent.


Daniel E. Lubetsky, Jamaica, NY, for appellant.
Larry S. Bachner, Jamaica, NY, for respondent.
Sandra M. Munoz, Jamaica, NY, attorney for the child.

DECISION & ORDER
Appeal from an order of the Family Court, Queens County (Dennis Lebwohl, J.), dated February 26, 2015. The order, without a hearing, granted the father's motion to dismiss the mother's petition, inter alia, to modify a prior order of custody so as to allow for visitation with the subject child.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
Since the subject child has reached the age of 18, he is no longer subject to the order appealed from, and the appeal from the order must be dismissed as academic (see Matter of Chana J.A. v Barry S., 135 AD3d 743, 743; Matter of Fowler v Rivera, 134 AD3d 708, 709; Matter of Julian B. v Williams, 97 AD3d 671, 671).
ENG, P.J., ROMAN, LASALLE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court